DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peine et al. (9,168,050).  Peine et al. disclose, at least in figures 10 and 11 and col. 5, line 5 to col. 6, line 15; an end effector assembly (16) of a robotic surgical instrument (according to col. 8, lines 18-20), the end effector assembly comprising: a clevis (proximal portion of 146, surrounding channel 147); a first jaw member (144) pivotably coupled to the clevis via a pivot pin (142), the first jaw member defining a cam slot  (149); a second jaw member (146) coupled to the clevis; and a cam bar (combination of 180, 156, and 158) having a distal end portion received within the clevis, the distal end portion of the cam bar having a cam pin (156 or 158) received in the cam slot defined in the first jaw member, the distal end portion of the cam bar defining a cutout (between arms 186) therein, wherein the cam bar is configured to move through the clevis, whereby the cam pin of the cam bar pivots at least one of the first or second jaw members relative to the clevis between a closed state in which the first and second jaw members are closer to one another, and an open state in which the first and second jaw members are further apart from one another; wherein (as shown in fig. 11) the distal end portion of the cam bar is configured to move between a distal position, in which the first and second jaw members are in the open state, and a proximal position, in which the first and second jaw members are in the closed state; wherein the pivot pin is configured to be received in the cutout of the distal end portion of the cam bar when the distal end portion of the cam bar is in the distal position; wherein the distal end portion of the cam bar includes: a cam block (180) that defines the cutout therein; and the cam pin (156 or 158), the cam pin extending laterally outward from at least a first lateral side of the cam block (i.e., between arms 186 or via pin 166 or 168); wherein the cutout has an annular shape (at the rounded portions of slots 184); wherein the cam block has a distal-facing surface (of the distal-facing surfaces of 180), the cutout being formed in the distal-facing surface; wherein the clevis has a side wall defining a linear slot (147 or 155, as shown in fig. 10), the cam pin of the cam bar received in the linear slot; wherein the first jaw member includes a distal body portion, and a proximal flange portion extending proximally from the distal body portion, the proximal flange portion defining the cam slot (149) therein; and wherein the clevis defines an opening (192) having the pivot pin received therein, the opening disposed distally of the linear slot (155).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peine et al. (9,168,050) in view of Julian et al. (6,309,397).  Peine et al. disclose the invention substantially as claimed.  Peine et al. disclose, at least in figures 1,10, and 11 and col. 4, lines 18-25; col. 5, line 5 to col. 6, line 15; a robotic surgical instrument, comprising: a shaft assembly (14); and an end effector assembly (combination of 16 and 20) including: a clevis (proximal portion of 146, surrounding channel 147) coupled to a distal end portion of the shaft assembly and configured to articulate relative thereto (with bending action, B1 and B2, according to col. 4, lines 20-25); a first jaw member (144) pivotably coupled to the clevis via a pivot pin (142), the first jaw member defining a cam slot (149); a second jaw member (146) coupled to the clevis; and a cam bar (combination of 180, 156, and 158) having a distal end portion received within the clevis, the distal end portion of the cam bar having a cam pin (156 or 158) received in the cam slot defined in the first jaw member, the distal end portion of the cam bar defining a cutout (between arms 186) therein, wherein the cam bar is configured to move through the clevis, whereby the cam pin of the cam bar pivots at least one of the first or second jaw members relative to the clevis between a closed state in which the first and second jaw members are closer to one another, and an open state in which the first and second jaw members are further apart from one another; wherein the distal end portion of the cam bar is configured to move between a distal position, in which the first and second jaw members are in the open state, and a proximal position, in which the first and second jaw members are in the closed state; wherein the pivot pin (142) is configured to be received in the cutout of the distal end portion of the cam bar when the distal end portion of the cam bar is in the distal position; wherein the distal end portion of the cam bar includes: a cam block (180) that defines the cutout therein; and the cam pin, the cam pin extending laterally outward from at least a first lateral side of the cam block (i.e., between arms 186 or via pin 166 or 168); wherein the cutout has an annular shape (at the rounded portions of slots 184); wherein the cam block has a distal-facing surface (of the distal-facing surfaces of 180), the cutout being formed in the distal-facing surface; wherein the clevis has a side wall defining a linear slot (147 or 155, as shown in fig. 10), the cam pin of the cam bar received in the linear slot; wherein the first jaw member includes a distal body portion, and a proximal flange portion extending proximally from the distal body portion, the proximal flange portion defining the cam slot (149) therein; and wherein the clevis defines an opening (192) having the pivot pin received therein, the opening disposed distally of the linear slot (155).
However, Peine et al. do not explicitly disclose a housing configured to be operably coupled to a surgical robotic arm, wherein the shaft assembly extends from the housing.  Nevertheless, Peine et al. disclose, in col. 8, lines 18-20, that the end effector assembly may be “used in surgical robotics.”  Julian et al. teach, at least in figures 1A-2A and col. 7, line 41 to col. 8, line 51; a robotic surgical instrument (14) including a housing (53) configured to be operably coupled to a surgical robotic arm (12), wherein a shaft assembly (14.1) extends from the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Julian et al., to modify the instrument of Peine et al., so that it includes a housing configured to be operably coupled to a surgical robotic arm, wherein the shaft assembly extends from the housing.  Such modifications would allow the end effector assembly to be precisely positioned and operated via a minimally-invasive telesurgical system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devlin et al. (5,238,002) and Kerr (8,469,991) teach end effector assemblies.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771